 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JACOB SANCHEZ, as an individual and               No. 1:19-cv-01247-DAD-JLT
      on behalf of all others similarly situated,
12
                         Plaintiff,
13                                                      ORDER GIVING EFFECT TO STIPULATION
              v.                                        TO REMAND REMOVED ACTION
14
      SOLI-BOND, INC., a California                     (Doc. No. 5)
15    corporation,
16                       Defendant.
17

18           On August 5, 2019, plaintiff Jacob Sanchez (“plaintiff”) filed a class action in the Kern

19   County Superior Court. (Doc. No. 1 at ¶ 1.) Plaintiff’s claims for damages arise under the Class

20   Action Fairness Act. (Id. at ¶ 20.) On September 6, 2019, defendant Soli-Bond, Inc.

21   (“defendant”) timely filed a notice of removal to this federal court. (Doc. No. 1.)

22           By stipulation filed on October 22, 2019, the parties have notified the court of their

23   agreement that this action should be remanded to the state court without prejudice. (Doc. No. 5 at

24   ¶ 5.) Additionally, the parties stipulate that defendant reserves the right to remove this action

25   should a federal question arise, a diverse party be named, or facts are later discovered that meet

26   federal jurisdiction requirements. (Id. at ¶ 6.) The parties have also stipulated that each party

27   shall bear its own attorneys’ fees and costs with respect to the removal and subsequent remand of

28   this action.
                                                        1
 1          The parties having so stipulated, and good cause appearing, this action is remanded to the

 2   Kern County Superior Court without prejudice. Defendant reserves the right to remove this

 3   action should a federal question arise, a diverse party be named, or facts are later discovered that

 4   meet federal jurisdiction requirements. Lastly, each party shall bear its own attorneys’ fees and

 5   costs with respect to the removal and subsequent remand of this action pursuant to this order.

 6   IT IS SO ORDERED.
 7
        Dated:     October 23, 2019
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
